GARRARD, Presiding Judge,
concurring and dissenting.
I concur with the majority except for its dictum that even if the description of the property was insufficient Carey could not have been prejudiced so long as the contract was recorded and indexed by the owner's name.
I believe to defeat a subcontractor's lien rights on that basis is not only contrary to the express language of IC 32-8-3-1 but is contrary to the well established law of record notice. Record notice is, after all, not a form of actual notice. Indeed, its purpose is to provide the effect of notification through proper public recording despite the total absence of actual notice.
The majority asserts that Carey, by looking at the record, could have pursued it to acquire actual knowledge. It is, however, equally likely that had Carey's attorney searched the record and seen a contract that wholly failed to describe the real estate, he would have concluded it had no legal impact and might well have failed to alarm Carey in time for it to protect itself from the failure of the general contractor to meet its obligations.
In all other respects I concur.